
	
		I
		112th CONGRESS
		1st Session
		H. R. 2384
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2011
			Mr. Johnson of Ohio
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to conduct cost-benefit analyses of certain
		  contracts.
	
	
		1.Short titleThis Act may be cited as the
			 Accountability in Contract Execution
			 Act.
		2.Cost-benefit analyses
			 of certain contracts
			(a)In
			 generalSubchapter I of
			 chapter 5 of title 38, United States Code, is amended by adding at the end the
			 following:
				
					517.Cost-benefit
				analyses of certain contracts
						(a)In
				general(1)The Secretary
				shall—
								(A)conduct a cost-benefit analysis of each
				contract described in paragraph (2); and
								(B)notify the Committees on Veterans’
				Affairs of the House of Representatives and the Senate of each such contract
				and the office of the Department where the cost-benefit analysis for such
				contract is located.
								(2)A
				contract described in this paragraph is a contract awarded by the Secretary
				that is valued at more than $100,000,000, including—
								(A)a sole-source contract;
								(B)an
				undefinitized contract;
								(C)a
				split contract; or
								(D)an indefinite delivery-indefinite
				quantity contract.
								(b)ElementsEach
				cost-benefit analysis conducted under subsection (a)(1)(A) shall
				include—
							(1)a cost analysis
				detailing—
								(A)the economic feasibility of the contract,
				including the costs and benefits;
								(B)the technical
				feasibility of the awarded contract, including its effectiveness and adequacy
				at achieving the stated goal of the contract;
								(C)the cost
				effectiveness of the contract, including why selecting the particular
				contractor provides the best value for the dollar amount of the contract;
				and
								(D)the manner in
				which the Secretary adhered to best industry practices in writing, bidding, and
				awarding the contract, including a description of—
									(i)any industry
				expertise used; and
									(ii)the primary
				stakeholders related to the contract and the manner in which the Secretary
				identified such stakeholders; and
									(2)written
				certification that, during the contracting process, the Secretary considered
				all alternatives in a fair, competitive, and ethical contracting
				environment.
							(c)Submission to
				CongressUpon request by the
				Committee on Veterans’ Affairs of the House of Representatives or the Committee
				on Veterans’ Affairs of the Senate, the Secretary shall submit to such
				committee a cost-benefit analysis conducted under subsection (a)(1)(A) by not
				later than the date that is 10 days after the date of the
				request.
						.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by adding after the item
			 relating to section 516 the following new item:
				
					
						517. Cost-benefit analyses of certain
				contracts.
					
					.
			(c)Effective
			 dateSection 517 of title 38, United States Code, as added by
			 subsection (a), shall apply with respect to contracts entered into by the
			 Secretary of Veterans Affairs on or after the date of the enactment of this
			 Act.
			
